DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B (directed towards FIG. 9) in the reply filed on 11/30/2020 is acknowledged. Claim 8 is additionally withdrawn as being directed towards non-elected Species C (FIG. 11).
Applicant's election with traverse of Invention I in the reply filed on 11/30/2020 is acknowledged.  The traversal is on the ground(s) that an MPEP clause of section 806.05(a) states “a combination is an organization of which a subcombination or element is a part” and Applicant interprets this as the combination must include all parts of a subcombination. This is not found persuasive because it is not a requirement of a combination-subcombination for the combination to have each and all the limitations of the subcombination; infact, the restriction may not be a burden when the invention is claimed in the manner the Applicant argues. MPEP 806.05(c)(I) specifically outlines the situation when the subcombination as separately claimed includes all the details of the combination where the restriction would not be proper, which is counter to Applicant’s statement that it is required for the restriction to be maintained. Thus for example, Applicant argues that claim 1 (Invention I – combination) does not include the details of claim 14 (Invention II – subcombination) is a reason for the restriction rather than not, e.g., Invention I has separate utility such as a conductive pocket resonant slot radiator for restriction, rather than not.
The requirement is still deemed proper and is therefore made FINAL. Accordingly claims 1-3, 6, and 11-13 are being examined herein. 
Furthermore, since a requirement of the First Action Interview Full Pilot Program is not met (claims must be directed to a single invention and the applicant must make an election without traverse), the Application is withdrawn from the First Action Interview (FAI) Full Pilot Program and a Non-Final Rejection is provided herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110050508 A1 (hereinafter “Guterman”) in view of US 20170110787 A1 (hereinafter “Ouyang”).
Claim 1: Guterman teaches an electronic device (e.g., see 10 in FIGS. 1-6) comprising: a conductive pocket (e.g., see 52 in FIG. 6 , 8, 12); a dielectric cover layer (e.g., see 32 in FIG. 6 and 12) mounted over the conductive pocket, the conductive pocket and the dielectric cover layer defining a cavity (as shown); transceiver circuitry configured to generate radio-frequency signals at a frequency greater than 2 GHz (e.g., see Para. 41, 51); and an antenna (e.g., see 50 in FIG. 6, 8; see 94 in FIG. 12) mounted to the conductive pocket within the cavity (e.g., see Para. 43) and configured to transmit the radio-frequency signals through the dielectric cover layer (e.g., see 58 in FIG. 6).
	Guterman does not teach transceiver circuitry configured to generate signals at a frequency greater than 10 GHz (i.e., for the antenna) and the antenna is a phased antenna array.
	However Ouyang teaches an electronic device (e.g., see 10 in FIG. 17-19, 41-45) comprising: a conductive cavity (114 ,e.g., see Para. 65); a dielectric cover layer (114) mounted over the conductive cavity, the conductive cavity and the dielectric cover layer defining a cavity (as shown); transceiver circuitry (e.g., see 46 in FIG. 2) configured to generate radio-frequency signals at a frequency greater than 10 GHz (e.g., see Para. 36, 51 ,58); and a phased antenna array (e.g., see 120, 122 in FIG. 17-19; see 170 in FIGS. 41-45; see Para. 58) mounted to the conductive pocket within the cavity and configured to transmit the radio-frequency signals through the dielectric cover layer (e.g., see Para. 8).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement a phased antenna array and transceive circuitry to operate 
	Claim 2: Guterman teaches the electronic device defined in claim 1, wherein the conductive pocket comprises a conductive rear wall and conductive sidewalls (e.g., see 52 in FIG. 6-12) extending from the conductive rear wall to the dielectric cover layer (as shown).
	Claim 3: the previously modified invention of Guterman does not explicitly teach the electronic device defined in claim 2, wherein the phased antenna array comprises a substrate, a plurality of antenna resonating elements on the substrate, and a ground plane that is embedded within the substrate and interposed between the plurality of antenna resonating elements and the conductive rear wall.
	However Guterman teaches the antenna comprises a substrate (e.g., 50 comprises a substrate, see Para. 57; see 82 in FIG. 9), and the antenna is interposed between the antenna and the conductive rear wall.
	Further, Ouyang teaches the phase antenna array comprises a plurality of antenna resonating elements (120 or 170) and a ground plane (132 in FIG. 26-31, e.g., see Para. 77; 146, 166 in FIGS. 32-33).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement the phased antenna array comprises a substrate, a plurality of antenna resonating elements on the substrate, and a ground plane that is embedded within the substrate and interposed between the plurality of antenna resonating elements and the conductive rear wall based on the teachings of Ouyang and Guterman in order to realize an antenna array with support substrate and a ground plane which 
Claim 11: Guterman teaches the electronic device defined in claim 2, wherein the conductive rear wall has a lateral outline selected from the group consisting of: a circular lateral outline (e.g., see 52 in FIGS. 7-8), an elliptical lateral outline, a rectangular lateral outline, and a hexagonal lateral outline.
Claim 13: Guterman teaches the electronic device defined in claim 1, wherein the cavity and the conductive pocket are non-resonant at the frequency (wherein the antenna elements resonate the frequency and not the cavity or pocket).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guterman in view of Ouyang and US 20170062906 A1 (hereinafter “McAuliffe”).
	Claim 12: Guterman does not teach the electronic device defined in claim 2, further comprising: a heat spreader coupled to the conductive rear wall using a conductive interconnect structure selected from the group consisting of: thermal paste, solder, a weld, and a conductive screw, wherein the heat spreader is configured to dissipate heat away from the conductive pocket.
	McAuliffe teaches heat spreaders (e.g., see 150, 152 in FIG. 4-6) coupled to a rear housing of a device or cavity and utilizing thermal paste, adhesive, solder, etc. (e.g., see Para. 35) to dissipate heat.
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement a heat spreader coupled to the conductive rear wall using .

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMAL PATEL/           Examiner, Art Unit 2845